DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
Allowable Subject Matter
Claims 40 – 42 and 44 – 58 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Muller et al. (US 2009/0101550 A1) appears to be the closest exemplary prior art and representative of the current state of the art regarding methods for controlling or regulating an ultrafiltration rate in dialysis apparatus for the present claims.
Regarding claim 40, the cited prior art neither teaches nor fairly suggests a method for controlling/regulating an ultrafiltration rate in a dialysis device, wherein the dialysis device has a dialysis filter with a blood side and dialysate side separated by a semipermeable membrane, which method comprises:
providing the dialysis device with a single dialysate pump arranged upstream of the
dialysis filter;

causing dialysate to flow through the dialysate side of the dialysis filter by the single dialysate pump;
determining a difference between dialysate flow rate into the dialysis device and dialysate flow rate out of the dialysis device using at least one sensor measuring the dialysate flow rate into the dialysis device and the dialysate flow rate out of the dialysis device; and
controlling/regulating an ultrafiltration rate of the dialysis device by a controlling and regulating unit, by adjusting a delivery rate of the blood pump and/or dialysate pump using a sensor signal from the at least one sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797